Dismissed and Memorandum Opinion filed March 4, 2004








Dismissed and Memorandum Opinion filed March 4, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01441-CV
____________
 
SAM A.
BOYETTE, Appellant
 
V.
 
TRANSPORT
CORPORATION OF AMERICA
d/b/a TRANSPORT AMERICA, Appellee
 

 
On Appeal from the
215th District Court
Harris County, Texas
Trial Court Cause
No. 01-55877
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 26,
2003.  On February 25, 2004, appellant
filed a motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 4, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.